                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


KURT TECHAWATANASET,                                                         Case No. 21-cv-668

                    Plaintiff,
vs.


SPRINT CORPORATION,

and

SOURCE RECEIVABLES MANAGEMENT,
LLC,

                  Defendants.



                                        COMPLAINT


       NOW COMES the Plaintiff Kurt Techawatanaset, by and through his attorneys,

DeLadurantey Law Office, LLC, and complains of Defendants Sprint Corporation and Source

Receivables Management, LLC, and alleges to the best of his knowledge, information and belief

formed after an inquiry reasonable under the circumstances, the following:

                                      INTRODUCTION

                                     Nature of the Action

       1.     This lawsuit arises from unlawful collection attempts of the Defendants.

       2.     Causes of Action herein are brought under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, and the Wisconsin Consumer Act (“WCA”), Wis. Stat. 421 et

seq.




            Case 2:21-cv-00668-PP Filed 05/27/21 Page 1 of 7 Document 1
                                       Jurisdiction and Venue

       3.      Jurisdiction of this Court arises under 28 U.S.C. § 1331, because the case arises

under the laws of the United States.

       4.      This Court also has jurisdiction pursuant to 15 U.S.C. § 1692k(d) as it is an action

to enforce liability created by the FDCPA within one year from the date on which the violation

occurred

       5.      This Court has supplemental jurisdiction over the claims arising under the

Wisconsin Consumer Act under 28 U.S.C. § 1367, because the Wisconsin Consumer Act claims

are related to the FDCPA claims as they arise under the same set of facts, becoming part of the

same case or controversy under Article III of the United States Constitution.

       6.      Venue in this Court is appropriate pursuant to 28 U.S.C. § 1391(b)(2), because

this is where the acts giving rise to the claim occurred.

       7.      Under 28 U.S.C. § 1391(c), a defendant corporation shall be deemed to reside in

any judicial district in which it is subject to personal jurisdiction. Defendant is subject to

personal jurisdiction in Wisconsin, as the actions giving rise to the lawsuit occurred in

Wisconsin.

                                               Parties

       8.      Plaintiff Kurt Techawatanaset (hereinafter “Plaintiff”) is a natural person who

resides in the County of Milwaukee, State of Wisconsin.

       9.      Defendant Sprint Corporation (hereinafter “Defendant Sprint”) is a business with

a principal office address at 6200 Sprint Parkway, Overland Park, Kansas 66251. Defendant

Sprint’s registered agent is Corporation Service Company, 2900 SW Wanamaker Drive, Suite

204, Topeka, Kansas, 66614.




                                          2
             Case 2:21-cv-00668-PP Filed 05/27/21 Page 2 of 7 Document 1
        10.     Defendant Sprint is a “debt collector” pursuant to Wis. Stat. § 427.103(3).

        11.     Defendant Source Receivables Management, LLC (hereinafter “Defendant

SRM”) is a business with a principal office address at 4615 Dundas Drive, Suite 102,

Greensboro, NC 27407. Defendant SRM’s registered agent is C T Corporation System, 301 S.

Bedford Street, Suite 1, Madison, WI 53703.

        12.     Defendant SRM is a “debt collector” pursuant to Wis. Stat. § 427.103(3) a “debt

collector” pursuant to 15 U.S.C. § 1692a(6).

                                         Factual Allegations

        13.     Plaintiff is the victim of identity theft.

        14.     An unknown identity thief used Plaintiff’s identity was used to rack up over

$4,500 of charges with Defendant Sprint.

        15.     Specifically, the thief used Plaintiff’s identity to purchase four brand new iPhones

and take out four lines of service from Defendant Sprint.

        16.     The identity thief immediately ceased payment on these phones after purchase.

        17.     In December 2020, Plaintiff first learned of this identity theft in the form of a

decrease in his credit scores.

        18.     Plaintiff contacted all of the credit bureaus to dispute the debt and put a freeze on

his credit.

        19.     He then contacted Defendant Sprint to inform them of the fraud, and was told

someone from Defendant Sprint would contact him. Defendant Sprint later sent him a fraud

packet to complete.




                                           3
              Case 2:21-cv-00668-PP Filed 05/27/21 Page 3 of 7 Document 1
         20.      Plaintiff learned that Defendant Sprint had allowed someone else to open up the

cell phone accounts using his name and an address at which Plaintiff had not resided for many

years.

         21.      After this, Plaintiff received a letter in March 2021 from Defendant SRM, seeking

to collect on the debt.

         22.      Defendant Sprint is unable/unwilling to talk to Plaintiff since he does not know

the “password” set on the account at the time of creation. Plaintiff has stated the lack of

knowledge of the “password” is pretty obvious; he does not possess the password as he did not

open the account.

         23.      Plaintiff has completed and provided the fraud packet information that Defendant

Sprint provided, but received no response.

         24.      Defendant Sprint told Plaintiff to direct his questions and concerns to Defendant

SRM.

         25.      Plaintiff has contacted Defendant SRM to dispute the debt. Defendant SRM has

told Plaintiff to contact Defendant Sprint about the alleged fraud.

         26.      Plaintiff has provided clear and ample proof of his stolen identity, including

police reports.

         27.      Defendants have continued with their collection attempts against the Plaintiff.

         28.      This refusal to regards or understand the clear facts (which were already known to

Defendants) shows Defendants’ reckless indifference to the rights of Plaintiff.

         29.      Plaintiff has sustained actual damages as a result of Defendants’ actions,

including a decreased credit score.




                                            4
               Case 2:21-cv-00668-PP Filed 05/27/21 Page 4 of 7 Document 1
        Count 1 – Violations of the Fair Debt Collection Practices Act, (15 U.S.C. §1692) –
                                         Defendant SRM

          30.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

          31.     Plaintiff is a consumer as defined by 15 U.S.C. §1692a(3).

          32.     The foregoing acts of the Defendant SRM and its agents constitute numerous and

multiple violations of the FDCPA including, but not limited to, 15 U.S.C. §§ 1692d, 1692e, and

1692f, with respect to the Plaintiff.

          33.     Specifically, under 15 U.S.C. § 1692d, a debt collector cannot engage in conduct

which has the natural consequence to harass, oppress, or abuse a consumer, which the Defendant

SRM did when it tried to collect from the Plaintiff in the manner described.

          34.     Specifically, under 15 U.S.C. § 1692e(2), a debt collector cannot make a false

representation about the amount of debt owed, which they did when they tried to collect on the

debt.

          35.     Specifically, under 15 U.S.C. § 1692e(5), a debt collector cannot threaten to take

any action they legally cannot take, which they did when they tried to collect on the debt.

          36.     Under 15 U.S.C. § 1692e(10), a debt collector cannot use false representation or

deceptive means to collect, which they did when they tried to collect on the debt.

          37.     Under 15 U.S.C. § 1692f(1), a debt collector cannot collect an amount, which it is

not authorized to collect, which they did when they tried to collect on the debt.

          38.     Plaintiff has suffered actual damages as a result of these illegal collection

communications.




                                             5
                Case 2:21-cv-00668-PP Filed 05/27/21 Page 5 of 7 Document 1
        39.       Plaintiff is entitled to actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

statutory damages in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

              Count 2 – Violations of the Wisconsin Consumer Act (Wis. Stat. 427.103)
                                           All Defendants

        40.       Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

        41.       Wis. Stat. § 427.104(1)(j) provides, in pertinent part: “In attempting to collect an

alleged debt arising from a consumer credit transaction or other consumer transaction…a debt

collector may not: (j) Claim, or attempt or threaten to enforce a right with knowledge or reason

to know that the right does not exist.”

        42.       Defendants engaged collection actions over a debt they knew (or should have

known) that Plaintiff was not liable to pay, is a threat, attempt, and/or claim to enforce a right

with knowledge or reason to know it did not exist.

        43.       Under Wis. Stat. 427.104(h), a debt collector cannot “[e]ngage in… conduct

which can reasonably be expected to… harass the customer.”

        44.       Defendants engaged collection actions over a debt they knew (or should have

known) that Plaintiff was not liable to pay, can reasonably be expected to harass a customer.

        45.       Plaintiff has suffered actual damages as a result of these illegal collection actions.

        46.       Plaintiff is entitled to actual, statutory, and punitive damages pursuant to Wis.

Stat. § 427 and, reasonable attorney’s fees and costs pursuant to Wis. Stat. §435.308.

                                              Trial by Jury

        47.       Plaintiff is entitled to, and hereby respectfully demands a trial by jury on all issues

so triable.



                                            6
               Case 2:21-cv-00668-PP Filed 05/27/21 Page 6 of 7 Document 1
                           PRAYER FOR RELIEF


WHEREFORE, Plaintiff prays that judgment be entered against Defendant for:
A.     Actual damages in an amount to be determined at trial pursuant to 15 U.S.C. §
       1692k(a)(1) against Defendant SRM;
B.     Statutory damages of $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A) against
       Defendant SRM;
C.     Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3) against
       Defendant SRM;
D.     Actual, statutory, and punitive damages pursuant to Wis. Stat. § 427 et al. against
       all Defendants;
E.     Costs and reasonable attorneys’ fees pursuant to Wis. Stat. §425.308 against all
       Defendants; and
F.     Other and further relief as may be just and proper.



Dated this 27th day of May, 2021.

                                     DeLadurantey Law Office, LLC


                                     s/ Nathan DeLadurantey___________
                                     Nathan E. DeLadurantey, 1063937
                                     DELADURANTEY LAW OFFICE, LLC
                                     330 S. Executive Drive, Suite 109
                                     Brookfield, WI 53005
                                     (414) 377-0515
                                     E: nathan@dela-law.com

                                     Attorney for the Plaintiff




                                  7
     Case 2:21-cv-00668-PP Filed 05/27/21 Page 7 of 7 Document 1
